DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/20/2022 has been entered. Claim(s) 1-13, 15-20 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 03/04/2022. 
Claim Interpretation
The claim 1 language “a first angle of approach that minimizes an instantaneous contact surface area between a recoater blade and a first layer of the component as the recoated blade moves a cross a platform and a bed of metal powder to deposit the first bed of metal powder” is interpreted to refer to the angle (φ1) at which the surface of the recoater blade (12) goes over the powder bed (28) where applicant defines the approach angle (φ1) as the angle between the first edge (20) and the direction at which the recoater is moving [0013] (Figure 2 shown below) 

    PNG
    media_image1.png
    801
    664
    media_image1.png
    Greyscale

Regarding the second angle of approach, where “calculating a second angle of approach that minimizes an instantaneous contact surface area between the recoater blade and the subsequent layer of the component as the recoater blade moves across the platform and the bed of metal powder to deposit a subsequent bed of metal powder”, similarly is interpreted to refer to the angle (φ2) at which the surface of the recoater blade (12) goes over the previously sintered powder bed layer (32) where applicant defines the approach angle (φ2) as the angle between the first edge (20) and the direction at which the recoater is moving [0022] (Figure 3 shown below)

    PNG
    media_image2.png
    832
    790
    media_image2.png
    Greyscale

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



	
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aydin et al. (DE102016215389A1).
Regarding Claims 1 and 3-4, Aydin teaches a method of forming a component by powder bed fusion, wherein the method comprises: depositing a bed of metal powder [0002] on a platform (2) by moving a recoater blade (60 in Figures 15 and 16) across the platform at a first angle of approach (α) between the blade and the powder bed platform (11); forming a layer of the component by sintering at least a portion of the bed of metal powder [0004-0005]; depositing a subsequent bed of metal powder on the platform by moving the recoater blade across the platform and the bed of metal powder at a second angle of approach (α), wherein the second angle of approach and the first angle of approach are not equal (Claim 9); and forming a subsequent layer of the component by sintering at least a portion of the subsequent bed of metal powder.  [0085-0091] 

    PNG
    media_image3.png
    408
    813
    media_image3.png
    Greyscale

Regarding the claimed limitation of calculating and using first and subsequent angles of approach between the recoater blade and first or subsequent layers which minimize (reduce) an instantaneous contact surface area between the blade and layer as the blade moves across powder bed to deposit a new layer, Aydin teaches that the first and subsequent angles of approach are considered in the operation as using only one angle of approach would cause the coater to meet and edge of the component with its full width, leading to irregular coating results or coating errors [0068]; for this reason the contour or edges of the component are not parallel to the side edges of the construction platform/coating direction and that subsequent coatings are angles so as to only hit corner or vertical edge to prevent defects [0069], this is considered to read on the claimed limitation of calculating first and subsequent angles of approach between the blade and subsequent layers to reduce or minimize contact surface area between the blade and layers. 
Regarding claim 2, Aydin teaches adjusting the second angle of approach while the recoater blade is depositing the subsequent bed of metal powder on the platform.  [0026]
Regarding Claims 5-7, Aydin teaches the coater (blade) and the platform both independently rotate [0082], one of ordinary skill in the art would understand each rotation motion is the result of an actuator as the apparatus of the prior art is not considered manually operated. 

Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that although the coater is preferably guided over the production area relative to the detected edge contour by a predetermined, calculated angle, Aydin does not disclose minimizing an instantaneous contact surface area between the blade and first layer. However, this is not convincing as Aydin teaches that the first and subsequent angles of approach are considered in the operation as using only one angle of approach would cause the coater to meet and edge of the component with its full width, leading to irregular coating results or coating errors [0068]; for this reason the contour or edges of the component are not parallel to the side edges of the construction platform/coating direction and that subsequent coatings are angles so as to only hit corner or vertical edge to prevent defects [0069], this is considered to read on the claimed limitation of calculating first and subsequent angles of approach between the blade and subsequent layers to reduce or minimize contact surface area between the blade and layers. Aydin preferably uses an angle between 20-70 degrees from the original chosen direction for the purpose of minimizing the degree to which the recoater blade touches an edge surface so as to not cause defects. This is considered to minimize the instantaneous contact surface between the blade and powder bed for the first and subsequent layers. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738      

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        6/17/2022